DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: Specification repeatedly references Fig. 5, but Fig. 5 is not provided in the drawings. It is the examiner’s interpretation that all Fig. 5 references in the specification were to be referencing Fig. 4.   
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “each of the first to third coating areas respectively have a first length, second length, third length” is unclear because the lengths do not directly correspond to the coating portions and the width direction is only required to be perpendicular to the first length.  It is thus unclear which length corresponds to which respective feature. 
Claim 2 recites “each of the electrodes… a portion of two areas of the first to third coating areas, and one of the fourth coating areas… or one of the fifth coating areas” is unclear whether each electrode is only allowed two of the first to third coating areas, or allowed to have all three. It is further unclear whether the claim requires only one fourth or fifth coating area or allowed multiple. Furthermore it is unclear if a fourth coating area and fifth coating area are allowed on the same electrode. It is further unclear if only a first and third coating area are allowed. For purposes of examination, examiner has interpreted claim 2 under the broadest reasonable interpretation to mean that all coating layers are allowed on each electrode. 
Claims 2-10 are also rejected as being dependent upon a rejected base claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 7, & 8 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Aya (JPWO2019077943, see US20200343532 for citations) .

Aya further discloses applying an electrode active material on a surface of the collector ([0013], Fig. 1, 10-collector electrode sheet, 17- cutting line, 11- application areas of electrode slurry acting as coating areas, 10-electrode sheet, [008]), and cutting the collector to manufacture a plurality of electrodes ([0013]).
Aya further discloses that in the applying the electrode active material layer includes: forming a first coating area, a second coating area, and a third coating are on the collector, (Fig. 1 shows three separate coating areas, the spaced apart coating portions can be interpreted to be the first second and third regions as shown in annotated Fig. 1) each of the first to third coating areas respectively have a first, second and third length respectively, where each of the first to third lengths being substantially equal to each other (Fig. 1 shows the lengths of the coating areas, in the Dy direction, to be substantially equal), and the first to third coating areas are spaced apart from each other in a width direction of the collector that is perpendicular to the first length (Fig. 1, width in Dx- width direction which is perpendicular to Dy length direction, see annotated Fig. 1 for coating areas labelled).
Aya further discloses that in applying the electrode active material layer includes: forming a plurality of fourth coating areas, each of which has a fourth length that is less than the first length of the first coating area and which are spaced apart from each other in the longitudinal direction of the collector that is perpendicular to width direction of the collector (see annotated Fig. 1, 14-tailing portions make up fourth coating areas, fourth coating area has a smaller length than the first coating area in the Dy- longitudinal direction, as seen in Fig. 1);
Aya further discloses that in applying the electrode active material layer includes: forming a plurality of fifth coating areas, each of which has a fifth length that is less than the third length of the third coating area and which are spaced apart from each other in the longitudinal direction of the 
Aya further discloses that the plurality of fourth coating areas and the plurality of fifth coating areas are dislocated from each other when viewed from one side in the width direction of the collector (see annotated zoomed Fig. 1). The examiner is defining width to be in the Dx direction of Aya. The examiner, using broadest reasonable interpretation, defines “dislocated from each other when viewed from one side in the width direction of the collector” to mean that the fourth and fifth coating areas are separated along the width of the collector or the Dx direction. 
Using broadest reasonable interpretation, it is the examiner’s position that the limitation of the fourth coating areas being disposed between the first and second coating area is met, as the first coating area is to the left (in the Dx direction) and the second coating area is to the right (in the Dx direction) in relation the fourth coating area (see annotated Fig. 1 below). Furthermore, using broadest reasonable interpretation, it is the examiner’s position that the limitation of the fifth coating areas being disposed between the second and third coating area is met, as the second coating area is to the left (in the Dx direction) and the third coating area is to the right (in the Dx direction) in relation the fifth coating area (see annotated Fig. 1 below). 


    PNG
    media_image1.png
    864
    1237
    media_image1.png
    Greyscale

Annotated Aya Fig. 1 with First through Fifth coating areas labeled
Regarding Claim 7, Aya discloses the limitations as set forth above. Aya further discloses that in the forming the plurality of fourth coating areas, the fourth coating areas are connected to the first coating area and the second coating area, and wherein, forming the plurality of fifth coating areas, the plurality of fifth coating areas are connected to the second coating area and the third coating area (see annotated Fig. 1).   
Regarding Claim 8, Aya discloses the limitations as set forth above. Aya further discloses that cutting the collector forms an electrode with an area, on each of the plurality of electrodes that is coated with the electrode active material, that has an L-shape (see annotated zoomed Fig. 1, L-shape created by fourth and fifth coating areas or 14-tailing portions). For purposes of examination, the broadest reasonable interpretation of claim 8 does not limit the electrode to only have one L-shape only that the L-shape has to be formed by active material, therefore Aya anticipates this limitation.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 & 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Aya (JPWO2019077943, see US20200343532 for citations) in view of Otsuka (WO2017208537, US National Entry Translation US2019010632 used for citations) (referenced in Applicant’s IDS of September 8th, 2020).
Regarding Claim 2, Aya discloses all of the limitations as set forth above. Aya is silent to each of the individual electrodes having a portion of two areas of the first to third coating areas and one of the fourth coating areas or one of the fifth coating areas.

Therefore it would be obvious for one of ordinary skill in the art to modify the electrode cutting method of Aya to have a method wherein in cutting the collector, each of the plurality of electrodes comprises a portion of two areas of the first to third coating areas and one of the fourth coating areas of the plurality of fourth coating areas or one of the fifth coating areas of the plurality of fifth coating area. This method would yield the expected result of improving the manufacturing efficiency and cost of cutting an electrode collector into a plurality of electrodes. 
Regarding Claim 4, Aya in view of Otsuka discloses the limitations as set forth above. Aya further discloses the cutting of the collector formed a non-coating portion of the current collector which is not coated with the electrode active material, formed on the plurality of electrodes (Fig. 1, 12-non-application area acts as non-coating portion, formed on the electrode collector sheet) is formed between the individual electrode coating areas (Fig. 1 shows 12-non-application area disposed between individual electrode sheets, see annotated Fig. 1 above). 

Regarding Claim 5, Aya discloses the limitations as set forth above. Aya further discloses that the cutting of the collector creates a plurality of electrodes that are coated with electrode active material on all areas thereof except for the non-coating portion (Fig. 1, 11-active material area, 12-non-coating portion, [003]-slurry of active material intermittently applied active material and non-application area alternately formed).

    PNG
    media_image2.png
    276
    693
    media_image2.png
    Greyscale

Annotated Ostuka Fig. 2c
Regarding Claim 6, Aya in view of Otsuka discloses all of the limitations as set forth above. Aya is silent to a recess part formed which is recessed towards the first coating area, or the third coating area. 

Therefore it would be obvious for one of ordinary skill in the art to modify the electrode material layers of Aya with the teachings of Otsuka to have recesses on the electrode material layer which would achieve the expected results of preventing local collapses on the peripheral edges electrode of the electrode during the cutout. This structure would meet the limitation of having a recess part recessed towards the first coating area, when the electrode includes the first coating, second coating, and fourth coating area, and recessed towards the third coating area, when the electrode includes a second coating, third coating, and fifth coating area, as the recessed part would be included on each electrode material layer piece, placing it on the first and third coating layers. 
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aya (JPWO2019077943, see US20200343532 for citations) in view of (REFERENCE) further in view of Hyun (KR20170000079, see Machine Translation for citations) (referenced in Applicant’s IDS of September 8, 2020).
Regarding Claim 9, Aya discloses the limitations as set forth above. Aya is silent to each of the individual electrodes having a portion of two areas of the first to third coating areas and one of the fourth coating areas or one of the fifth coating areas. Aya is further silent to the width, of the first and third coating areas being greater than the width of the second coating area. 
 Otsuka discloses a method of preparing a positive or negative electrode by forming an electrode material layer on a metal sheet that serves as an electrode current collector, providing an electrode precursor and creating a plurality of electrodes by performing a cutout of the precursor ([0010-0014]). Otsuka further discloses a method of cutting an electrode current collector sheet to have an electrode sheet with a first coating area, second coating area, and a third coating area (Fig 2c. 40 - 


    PNG
    media_image2.png
    276
    693
    media_image2.png
    Greyscale

Annotated Ostuka Fig. 2c
Hyun discloses a method for manufacturing electrode plates ([0013]) where a first coating part and second coating part are created with an uncoated part is positioned between the first coating part and second coating part ([0012],[0015]). Hyun further discloses that the first coating part and the second coating are have different areas ([0015]), where the first coating portion has a greater length than the second coating portion (Fig. 3, 211-first coating portion, 221-second coating portion, 231-noncoating portion, [0084]). Hyun defines this length as the direction the electrode is being coated, or the dx direction of Aya. Hyun further discloses that a third coating portion may be included ([0035], Fig. 
Therefore it would be obvious for one ordinary skill in the art to modify the electrode sheet creation method of Aya with the teachings of Ostuka and Hyun to have an electrode sheet structure, where for each individual electrode, the one of the fourth coating areas of the plurality of fourth coating areas is connected to the portion of the first coating area and a portion of the second coating area is connected to the one of the fourth coating areas, or one of the fifth coating areas of the plurality of fifth coating areas is connected to the portion of the third coating area and a portion of the second coating area is connected to the one of the fifth coating area, and where the first width of the first and third coating area is greater than the width of the second coating area. This limitation would be meet as the length disclosed in Hyun is equivalent to the width of Aya and the instant application claim limitation. This modified method would yield the expected results of improving manufacturing costs and efficiency.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Aya (JPWO2019077943, see US20200343532 for citations) in view of Hyun (KR20170000079, see Machine Translation for citations) (referenced in Applicant’s IDS of September 8, 2020).
Regarding Claim 10, Aya discloses the limitations as set forth above. Aya further discloses the first coating area and third coating area having the same width.
Aya is silent to the second coating area having a width less than the first and third coating area widths.
Hyun discloses a method for manufacturing electrode plates ([0013]) where a first coating part and second coating part are created with an uncoated part is positioned between the first coating part and second coating part ([0012],[0015]). Hyun further discloses that the first coating part and the second coating are have different areas ([0015]), where the first coating portion has a greater length than the second coating portion (Fig. 3, 211-first coating portion, 221-second coating portion, 231-
Therefore it would be obvious for one of ordinary skill in the art to modify the coating method of Aya with the teachings of Hyun to have a first and third coating area width that is greater than the second coating area width. This limitation would be meet as the length disclosed in Hyun is equivalent to the width of the instant application claim limitation. This modified method would yield the expected results of improving manufacturing costs and simplifying the manufacturing process. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANKITH R SRIPATHI whose telephone number is (571)272-2370. The examiner can normally be reached Monday - Friday: 7:30 am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on (571) 270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/ANKITH R SRIPATHI/               Examiner, Art Unit 1728        

/MATTHEW T MARTIN/               Supervisory Patent Examiner, Art Unit 1728